Title: From Daniel A. Piper to Arthur S. Brockenbrough, 9 April 1824
From: Piper, Daniel A.
To: Brockenbrough, Arthur S.


                        
                        
                            
                            
                        
                    articles of agreement between Daniel Piper and Frances his wife of the one part & Arthur S. Brockenbrough proctor of the university of virginia; witnesseth, that the said Daniel & francis his wife hath this day sold to the sd proctor of the university of virginia & his sucessor in office a certain piece of land lying on the three notched road opposite the sd university in the County of Albemarle. bounded as followeth to wit beging  at John Gormans & runing a straight line from sd Gormans four feet north of a small white oak sapling opposite the plank kiln at the university untill it intersects or emptys into the three chopt road a little beyond the western street of the university & thence down the sd road to the begining at sd Gormans for & in consideration of the lot of land aforesaid the sd Brockenbrough proctor of the university binds himself & his successor in office to pay the sd Daniel Piper & frances his wife the sum of one hundred and fifty dollars Current money of virginia when the sd Daniel Piper & Francis his wife bind themselves their heirs &ce to convey to the sd Brockenbrough & his successors in office all the right & title to the land aforesaid which they possess. Given under our hands & seals this 9th of april 1824—attestJohn M. PerryDaniel A Piper {seal}Mary A F. Piper {seal}{seal}approvedTh: Jefferson